DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on June 2, 2022, has been entered. Claims 1-4, 7, 9, 11-12, and 14-16 remain pending in the application. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4, 7, 9, and 14-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, the limitation “said arm” in line 13 renders the claim indefinite, because it is unclear whether this refers to each of the plurality of arms or to one of the plurality of arms (and if so, which one). For the purpose of examination, “said arm” in line 13 will be interpreted to mean each of the plurality of arms. Claims 2-4, 7, and 9 are rejected in view of their dependency from claim 1.
Further regarding claim 7, the limitations “a second arm” in lines 1-2 and “a third air space” in line 3 render the claim indefinite, because it is unclear whether “a second arm” refers to one of the plurality of arms recited in claim 1, and it is unclear whether “a third air space” refers to one of the third air spaces recited in claim 1. For the purpose of examination, the second arm and third air space recited in claim 7 will be interpreted in view of Applicant’s disclosure as referring to one of the plurality of arms and third air spaces recited in claim 1. The examiner notes that claim 7 does not appear to further limit claim 1. (Also see rejection under 35 USC 112(d) below.)
Further regarding claim 9, the limitation “the third air space is joined with the second air space” is unclear because multiple third air spaces have been recited in claims 1 and 7, and it is unclear which third air space is being referred to. Additionally, this limitation appears to be inconsistent with the limitations of claim 1, which recites “each of the arms defining a respective third air space that are separate from the first and second air spaces” (claim 1, lines 5-6). It is unclear in what sense the third air space would be both separate from the second air space (as recited in claim 1) and joined to the second air space (as recited in claim 9). 
Regarding claim 14, the limitation “the air spaces of the arms are connected with the air space of the vertical member” appears to be inconsistent with the limitations of claim 12, which recites “the air space of each of the arms are separate from the air spaces of the other of the arms” (claim 12, lines 11-12). It would appear that the air spaces of the arms would not be separate from the air spaces of the other arms if the air spaces of the arms are connected with the air space of the vertical member, because the air spaces of the arms would in that case be connected to each other via the air space of the vertical member. Claim 15 is rejected in view of its dependency from claim 14.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 9 and 14-15 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Regarding claim 9, there is insufficient written description support for the combination of limitations recited in claims 1 and 9, including “each of the arms defining a respective third air space that are separate from the first and second air spaces, wherein the third air space of each of the arms are separate from the third air spaces of the other of the arms” (claim 1, lines 5-9), “wherein the third air space is joined with the second air space” (claim 9, lines 1-2). Regarding the various air spaces, the original disclosure states:
“Each of the bottom portion 4, vertical tower structure 6, and arm(s) 8 could be separately inflatable, defining their own space for receiving air to prevent a single puncture from causing the entire device to deflate, or the entire assembly could define a single air space. Alternatively, the bottom portion 4 could be a single defined air space, with the vertical tower structure 6 and arms 8 defining a second air space. In the case of multiple arms 8, each could be separately inflatable or connected together to form one defined space for inflating all arms” (para. 0010, lines 7-13).

The original disclosure does not describe an arm having a third air space that is both separate from the second air space (and from the air spaces of other arms) and joined with the second air space.
Regarding claim 14, there is insufficient written description support for the combination of limitations recited in claims 12 and 14, including “the air space of each of the arms are separate from the air spaces of the other of the arms” (claim 12, lines 10-11), “wherein the air spaces of the arms are connected with the air space of the vertical member” (claim 14, lines 1-2). The original disclosure does not describe arms having air spaces that are both separate from air spaces of other arms and connected with the air space of the vertical member.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. As noted above in the rejection of claim 7 under 35 USC 112(b), the second arm and third air space recited in claim 7 appear in view of Applicant’s disclosure to be part of the plurality of arms each having a third air space recited in claim 1. Therefore, claim 7 does not appear to further limit claim 1. Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hilbert, Jr. (US Patent No. 8,011,664, hereinafter Hilbert) in view of Amscan Inflatable Jumbo Palm Tree Cooler (publicly available on December 31, 2003; see NPL document, pg. 7, “Date First Available”; hereinafter Amscan).
Regarding claim 1, Hilbert discloses a game system (10, Fig. 1; col. 3, lines 9-10) comprising: a selectively inflatable structure (col. 3, lines 45-51, “the arms, body, and base may be made from rubber or plastic and inflated with air”) comprising a bottom portion (base 22) defining a first air space (col. 3, lines 50-51, “base may be made from rubber or plastic and inflated with air”), a vertical tower (stand 15) connected to and extending up and away from the bottom portion (22) and defining a second air space (col. 3, lines 50-51, “body … may be made from rubber or plastic and inflated with air”), and a plurality of arms (25; col. 4, lines 2-5) connected to and extending away from a top end of the tower (15), each of the arms (25) defining a respective third air space (col. 3, lines 50-51, “arms … may be made from rubber or plastic and inflated with air”), the inflatable structure selectively transformable from a first, uninflated orientation to a second, inflated orientation (col. 3, lines 49-51, “inflated”) such that the inflatable structure (15, 22, 25) may float on the top of a body of water (col. 3, lines 45-51, “floatable”), each of the arms (25) ending in an anchor point (col. 4, lines 10-11), a string (30; col. 4, lines 12-15) having a first end tied to the anchor point (col. 4, lines 10-11) and a second end tied to a tossable object (ring-like members 35, col. 4, lines 10-23, or ball-like members, col. 4, lines 38-44); and a goal (hook 38, col. 4, lines 24-31, or baskets, col. 4, lines 38-40) connected to the vertical tower (15), the goal (38) associated with the tossable object (35) such that the goal (38) may receive the tossable object (35) when tossed toward the goal (35; col. 4, line 24; col. 4, lines 46-50). 
Hilbert is silent with respect to the relationships of the first, second, and third air spaces and does not explicitly teach that the third air spaces are separate from each other and from the first and second air spaces. However, Amscan discloses a similar selectively inflatable structure (see annotated Amscan image below) comprising a bottom portion (A) defining a first air space, a vertical tower (B) defining a second air space, and a plurality of arms (C) each defining a respective third air space , in which each of the third air spaces are separate from the first and second air spaces and from the third air space of each of the other arms (see Customer Reviews, pg. 10 of NPL document, first review dated July 23, 2012, “Each part of the palm tree blows up separately”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inflatable structure of Hilbert by configuring each of the third air spaces to be separate from the first and second air spaces and from the third air spaces of the other arms, as taught by Amscan, so that each part can be inflated separately, e.g., for ease of inflation and/or so that a leak in one part does not cause the other parts to deflate.

    PNG
    media_image1.png
    324
    268
    media_image1.png
    Greyscale

Regarding claims 2 and 3, the modified Hilbert teaches the claimed invention substantially as claimed, as set forth above for claim 1. Hilbert further teaches the tossable object (35) and the goal (38) comprise a ring and a hook (col. 4, line 24, as shown in Fig. 1) (claim 2) or a ball and a basket (col. 4, lines 38-44) (claim 3).
Regarding claim 4, the modified Hilbert teaches the claimed invention substantially as claimed, as set forth above for claim 1. Hilbert does not teach the bottom portion comprises a beverage receptacle. However, Amscan further discloses the bottom portion (A, annotated image above) comprises a beverage receptacle (as shown holding beverages in image above). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Hilbert by including a beverage receptacle in the bottom portion, so that users can conveniently enjoy a beverage while playing the game.
Regarding claim 7, the modified Hilbert teaches the claimed invention substantially as claimed, including the plurality of arms (25, any one of which may be considered a second arm) connected to and extending away from the top end of the vertical tower (15) and the arms (25) each defining a third air space as discussed above for claim 1. As noted above in the rejection of claim 7 under 35 USC 112(b) and 35 USC 112(d), claim 7 does not appear to further limit claim 1.
Regarding claim 9, the modified Hilbert teaches the claimed invention substantially as claimed, as set forth above for claim 7. As discussed above in the rejection of claim 9 under 35 USC 112(b), the limitations of claim 9 do not appear to be consistent with claim 1, which requires that the third air spaces are separate from the second air space. The examiner notes that the arms (25 of Hilbert; analogous to arms C of Amscan) which define the third air spaces are physically joined to the vertical tower (15 of Hilbert; analogous to tower B of Amscan) which defines the second air space, such that the third air space could be considered to be in some sense joined with the second air space (e.g., physically joined by the attachment of the arms to the tower but not in fluid communication), as best understood by the examiner in view of the issues under 35 USC 112(b) discussed above. 
Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hilbert in view of Big Mouth Toys “Palm Tree Beverage Boat” (non-patent literature; hereinafter Big Mouth), in further view of Zavracky (US Patent No. 10,639,530, hereinafter Zavracky).
Regarding claim 12, Hilbert discloses a game system (10, Fig. 1; col. 3, lines 9-10) comprising: a selectively inflatable palm-tree structure (col. 3, lines 45-51, “the arms, body, and base may be made from rubber or plastic and inflated with air”, the structure having a shape resembling a palm tree as shown in Fig. 1) transformable from an uninflated orientation to an inflated orientation (col. 3, lines 45-51, “inflated with air”), the inflatable structure including: an inflatable base (base 22) floatable on water (col. 3, lines 45-51, “floatable”) and defining an air space (col. 3, lines 50-51), an inflatable vertical member (stand 15; col. 3, lines 12-13; col. 3, lines 49-51) in the shape of a palm-tree trunk (see straight vertical shape of stand 15, Fig. 1; compare to straight vertical shape of Applicant’s tower 6) connected to and extending upwardly from the base (22) and defining an air space (col. 3, lines 50-51), and a plurality of inflatable arms (25; col. 4, lines 2-5; col. 3, lines 49-51) connected to a top of the vertical member (15), each of the arms (25) being in the shape of a palm leaf (see elongated shape of arms 25; compare to the elongated shape of Applicant’s arms 8), defining an air space (col. 3, lines 50-51) and having an anchor (col. 4, lines 10-11) on a tip portion thereof, wherein the base (22) includes a bottom portion floatable on the water (col. 3, lines 45-51) such that the structure is maintained in an upright position (col. 3, lines 45-49, “for a floatable … implementation of ring toss game apparatus 10”), a plurality of strings (30; col. 4, lines 12-15) each having a first end attached to one of the anchors (col. 4, lines 10-11); a plurality of rings (ring-like members 35, col. 4, lines 10-23) each attached to a second end of one of the strings (30) to be suspended from a corresponding one of the arms (25); and a plurality of hooks (38, col. 4, lines 24-31) in equal number with the rings (35; see Fig. 1 showing four of each), each of the hooks (38) being attached to connected to the vertical member (15) and connectable with an associated one of the rings (35) when a player performs a successful toss (col. 4, lines 24-27). 
Hilbert does not explicitly teach that the base is disk-shaped, and Hilbert is silent with respect to the relationship of the air spaces of each of the arms to each of the other arms.
However, with respect to the shape of the base, in the art of floating inflatable structures, Big Mouth teaches (NPL document, pg. 30) a selectively inflatable palm-tree structure (“Palm Tree Beverage Boat”) with an inflatable disk-shaped base (see annotated image below) with a bottom portion floatable on the water such that the palm-tree structure is maintained in an upright position. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hilbert by changing the shape of the base to disk-shaped, as taught by Big Mouth, since Big Mouth teaches that a disk shape was known prior to Applicant’s invention to be a suitable shape for the floating base of an inflatable palm-tree shaped structure. 

    PNG
    media_image2.png
    325
    589
    media_image2.png
    Greyscale

With respect to limitations describing the structure as a palm-tree structure and the shape of the vertical member and arms as being in the shape of a palm-tree trunk and palm leaves, the examiner notes that Hilbert’s vertical member (15, Fig. 1) and arms (25) are in a shape that resembles the shape of a palm tree (see Hilbert’s Fig. 1; compare to Applicant’s Fig. 1), such that Hilbert’s structure is reasonably considered to be a palm-tree structure in the shape of a palm-tree trunk and palm leaves as claimed. If there is any doubt regarding this position, then the examiner notes that Big Mouth explicitly teaches the selectively inflatable palm-tree structure having an inflatable vertical member in the shape of a palm-tree trunk and inflatable arms in the shape of palm leaves, as clearly shown in the annotated image above. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the apparatus of Hilbert in an aesthetic design resembling a palm tree, as obviously suggested by Hilbert’s Fig. 1 and explicitly taught by Big Mouth, since matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947). See MPEP 2144.04.I.
With respect to the relationship of the air spaces of the arms, Zavracky teaches that joining or separating adjacent air spaces of an inflatable structure were known to be suitable alternatives in the design of inflatable game structures. See Zavracky, col. 3, lines 35-45, describing the air spaces of tubular members (34, Fig. 1) being either joined (col. 3, lines 35-39) or separated (col. 3, lines 40-43), and similarly, the air spaces of the U-shaped member (14) and the base (12) being either joined (col. 4, lines 3-4) or separated (col. 4, lines 5-8). Because joining or separating adjacent air spaces of an inflatable structure were known prior to Applicant’s invention to be suitable design alternatives, as evidenced by Zavracky, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Hilbert by separating the air space of each arm from the air spaces of the other of the arms, as a simple matter of design choice as suggested by Zavracky, so that the air spaces of the arms can be separately inflated. One of ordinary skill in the art would recognize that it may be desirable to separate the air spaces so that a leak in one air space does not cause all air spaces to deflate.
Regarding claim 16, the modified Hilbert teaches the claimed invention substantially as claimed, as set forth above for claim 12. Big Mouth further teaches the base defines a beverage receptacle (see annotated image above).
Claims 11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hilbert in view of Big Mouth, in further view of Amscan.
Regarding claim 11, the examiner notes that new grounds of rejection are being set forth here in response to Applicant’s amendment of claim 11 to depend from claim 12, which changes the scope of claim 11. As discussed above, Hilbert discloses a game system (10, Fig. 1; col. 3, lines 9-10) comprising the features of claim 12 as discussed above, except that Hilbert does not explicitly teach that the base is disk-shaped, and Hilbert is silent with respect to the relationship of the air spaces of each of the arms to each of the other arms as recited in independent claim 12 and the relationship of the air space of the base to the air space of the vertical member as recited in claim 11 (now depending from claim 12). 
With respect to the shape of the base, Big Mouth teaches (NPL document, pg. 30) a selectively inflatable palm-tree structure (“Palm Tree Beverage Boat”) as discussed above, including an inflatable disk-shaped base (see annotated image above) with a bottom portion floatable on the water such that the palm-tree structure is maintained in an upright position. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hilbert by changing the shape of the base to disk-shaped, as taught by Big Mouth, since Big Mouth teaches that a disk shape was known prior to Applicant’s invention to be a suitable shape for the floating base of an inflatable palm-tree shaped structure. As noted above, if there is any doubt regarding the examiner’s position that the shapes of Hilbert’s vertical member and arms reads on the claimed palm tree shapes, then the examiner notes that Big Mouth explicitly teaches the selectively inflatable palm-tree structure having an inflatable vertical member in the shape of a palm-tree trunk and inflatable arms in the shape of palm leaves, as clearly shown in the annotated image above, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the apparatus of Hilbert in an aesthetic design resembling a palm tree, as suggested by Hilbert and explicitly taught by Big Mouth, since matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947). See MPEP 2144.04.I.
With respect to the relationships of the air spaces, Amscan discloses a similar selectively inflatable structure (see annotated Amscan image above) comprising an inflatable base (A) defining an air space, an inflatable vertical member (B) in the shape of a palm-tree trunk defining an air space, and a plurality of inflatable arms (C) each in the shape of a palm leaf and defining an air space, wherein the air space of each of the arms (C) are separate from the air spaces of the other of the arms (C), as recited in claim 12, and the air space of the base (A) and the air space of the vertical member (B) are separate, as further recited in claim 11 (see Customer Reviews, pg. 10 of NPL document, first review dated July 23, 2012, “Each part of the palm tree blows up separately”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the inflatable structure of Hilbert by configuring each of the air spaces of the arms to be separate from the air spaces of the other arms (as recited in claim 12) and the air space of the base to be separate from the air space of the vertical member (as recited in claim 11), as taught by Amscan, so that each part can be inflated separately, e.g., for ease of inflation and/or so that a leak in one part does not cause the other parts to deflate.
Regarding claim 14, the examiner notes that new grounds of rejection are being set forth here in response to Applicant’s amendment of claim 14 to depend from claim 12, which changes the scope of claim 14. As discussed above, Hilbert discloses a game system (10, Fig. 1; col. 3, lines 9-10) comprising the features of claim 12, except that Hilbert does not explicitly teach that the base is disk-shaped, and Hilbert is silent with respect to the relationship of the air spaces of each of the arms to each of the other arms as recited in independent claim 12 and the relationship of the air spaces of the arms to the air space of the vertical member as recited in claim 14 (now depending from claim 12). 
As discussed above, Big Mouth teaches (NPL document, pg. 30) a selectively inflatable palm-tree structure (“Palm Tree Beverage Boat”) with an inflatable disk-shaped base (see annotated image above) with a bottom portion floatable on the water such that the palm-tree structure is maintained in an upright position, such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hilbert by changing the shape of the base to disk-shaped, as taught by Big Mouth, since Big Mouth teaches that a disk shape was known prior to Applicant’s invention to be a suitable shape for the floating base of an inflatable palm-tree shaped structure. As discussed above, if there is any doubt regarding the examiner’s position that the shapes of Hilbert’s vertical member and arms reads on the claimed palm tree shapes, then the examiner notes that Big Mouth explicitly teaches the selectively inflatable palm-tree structure having an inflatable vertical member in the shape of a palm-tree trunk and inflatable arms in the shape of palm leaves, as clearly shown in the annotated image above, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the apparatus of Hilbert in an aesthetic design resembling a palm tree, as suggested by Hilbert and explicitly taught by Big Mouth, since matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947). See MPEP 2144.04.I.
With respect to the relationships of the air spaces, Amscan discloses a similar selectively inflatable structure (see annotated Amscan image above) comprising an inflatable base (A) defining an air space, an inflatable vertical member (B) in the shape of a palm-tree trunk defining an air space, and a plurality of inflatable arms (C) each in the shape of a palm leaf and defining an air space, wherein the air space of each of the arms (C) are separate from the air spaces of the other of the arms (C; see Customer Reviews, pg. 10 of NPL document, first review dated July 23, 2012, “Each part of the palm tree blows up separately”), as recited in claim 12. As discussed above in the rejection of claim 14 under 35 USC 112(b), it is unclear in what sense the arm spaces of the arms are considered to be connected with the air space of the vertical member (since claim 12 requires that the air spaces of the arms are separate from each other). The examiner notes that the arms (C) of Amscan are physically connected to the vertical member (b), such that the air spaces defined by the arms could be considered to be in some sense connected with the air space of the vertical member (e.g., physically connected by the attachment of the arms to the vertical member but not in fluid communication), as best understood by the examiner in view of the issues under 35 USC 112(b) discussed above. In view of the teaching of Amscan, the examiner finds that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the inflatable structure of Hilbert by configuring each of the air spaces of the arms to be separate from the air spaces of the other arms (i.e., separately inflatable) and connected with the air space of the vertical member (i.e., physically connected by the attachment of the arms to the vertical member but not in fluid communication), as taught by Amscan, so that each part can be inflated separately, e.g., for ease of inflation and/or so that a leak in one part does not cause the other parts to deflate.
Regarding claim 15, the modified Hilbert teaches the claimed invention substantially as claimed, as set forth above for claim 14. Amscan further teaches the air space of the base (A) is separate from the air spaces of the arms (C) and the vertical member (B; see Customer Reviews, pg. 10 of NPL document, first review dated July 23, 2012, “Each part of the palm tree blows up separately”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, when modifying Hilbert to include separate air spaces as taught by Amscan as discussed above, to configure the air space of the base to be separate from the air spaces of the arms and the vertical member, so that each part can be inflated separately, e.g., for ease of inflation and/or so that a leak in one part does not cause the other parts to deflate, as discussed above.
Response to Arguments
Applicant's arguments filed June 2, 2022, have been fully considered but they are not persuasive. 
With respect to claim 12, in response to Applicant’s argument that Zavracky does not teach inflatable arms extending outwardly from an inflatable vertical member, the examiner notes that these features are taught by the primary reference, Hilbert. Zavracky has been relied upon only to show that the choice of separating or connecting adjacent air spaces is a routine and predictable design choice in the art of inflatable structures. In response to Applicant’s argument that Zavracky does not specifically teach subdividing inflatable arms attached to the top of a vertical member, the examiner notes that “a person of ordinary skill is also a person of ordinary creativity, not an automaton,” and in many cases “will be able to fit teachings of multiple patents together like pieces of a puzzle.” KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 418, 421, 82 USPQ2d 1385, 1396, 1397 (2007). In this case, Hilbert teaches an inflatable game system substantially as claimed, except that Hilbert is silent with respect to the separation of the air spaces. Zavracky provides clear evidence that the choice of either joining or separating adjacent air spaces is a routine and predictable design choice that would be straightforward and well understood by one of ordinary skill in the art of inflatable structures. It would take little effort for one of ordinary skill in the art to apply this routine and predictable design choice to the arms of Hilbert by simply configuring the arms to be separately inflated, and one of ordinary skill in the inflatables art would be aware of the benefits of configuring the arms to be separately inflated, for example, the benefit of limiting leaks to only the affected part. 
The examiner notes that new grounds of rejection are set forth above in response to Applicant’s amendment of the claims, including the amendment of claim 1 to claim a different embodiment than previously recited, and the amendment of claims 11 and 14-16 to depend from amended claim 12, which altered the scope of the claims and necessitated an updated search. The examiner notes that the Amscan reference cited above in response to Applicant’s amendment is further evidence of the obviousness of configuring the air spaces of the arms to be separate from each other.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /June 17, 2022/